Citation Nr: 0203692	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  01-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1960 to February 
1961 and from August 1963 to August 1966.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the VA Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

During the January 2002 Travel Board hearing, the veteran 
testified that he sought to reopen claims previously denied 
by the RO of entitlement to service connection for a 
disorders of his legs and service connection for a back 
disorder (pages 4 and 17 of the transcript of that hearing).  
Reference was also made to these matters in his VA Form 9 of 
May 2001 in which he also referred to having eczema but it is 
unclear whether he was asserting a claim for an increased 
rating for his service-connected acne, currently rated 30 
percent disabling.  These matters are not developed for 
appellate adjudication and are referred to the RO.  


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A 100 percent rating is assigned for nonservice-connected 
schizophrenia and the veteran has a history of alcohol abuse.  

3.  The veteran possesses the mental capacity to contract or 
to manage his own affairs, including the disbursement of 
funds without limitation.  



CONCLUSION OF LAW

The veteran is mentally competent for VA purposes.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.353 (2001) and 38 C.F.R. 
§ ____ ; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  VCAA 
rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, eliminates the well-grounded claim requirement, 
and requires VA to provide additional assistance in 
developing all facts.  It is applicable to claims pending at 
the time of its enactment, including the case presently 
before the Board.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2001)) and (unless otherwise noted herein) made effective as 
of the date of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO adjudicated or readjudicated this case after 
the VCAA enactment, but before the implementation of enabling 
regulations a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  

The March 2001 statement of the case (SOC) advised the 
veteran of the pertinent law and regulations as well as the 
basis for the decision in this case.  By reciting the 
applicable law and regulations notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  Furthermore, the veteran appeared 
and testified before the undersigned at a January 2002 Travel 
Board hearing.

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal or is not 
obtainable.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)).  See 
also VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

Law and Regulations

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a) (2001).  

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c)( (2001).  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2001).   

Background

Following the veteran's hospitalization in November 1976 for 
schizophrenia and alcohol addiction at the Cambridge Mental 
Health and Mental Rehabilitation Center, a January 1977 
rating action determined the veteran was competent.  

The veteran was hospitalized on several occasions in 1991 for 
an organic delusional disorder and alcohol dependence.  

Following a VA psychiatric examination in March 1992, it was 
felt that the veteran was probably not capable of managing 
his own funds.  

A September 1992 rating action proposed to rate the veteran 
as incompetent and a February 1993 rating action determined 
that he was incompetent for VA purposes.  

Following a March 1993 VA psychiatric examination, it was 
felt that the veteran would have significant difficulty 
working at a steady job due to poor concentration, short-term 
memory disturbance, and mood instability but he was felt to 
be capable of managing his own financial affairs and/or 
benefits.  

In April 1993, a VA field examiner reported that the veteran 
seemed capable of daily self-care.  He was in the process of 
moving and seemed to be living out of his car, since his wife 
had thrown him out of their home.  The veteran was very vague 
about monthly expenses and his wife reported that he had 
large unpaid medical and electrical bills.  It was 
recommended that a fiduciary be appointed to handle his 
affairs since, in part, he had no assets or savings.  

The veteran's letter and a Report of Contact in November 1996 
and a Report of Contact in June 1997 reflect that he was in 
jail from September 1996 to March 1997 for driving under the 
influence of alcohol.  

On VA examination in October 2000 to determine whether the 
veteran had post-traumatic stress disorder (PTSD), he 
reported that he had gone to jail for sticking up for other 
people and that the Central Intelligence Agency (CIA) had 
covered up his having been wounded in Vietnam.  His history 
of chronic alcohol dependence was the primary reason for his 
being unable to work and he had been in and out of 
detoxification and rehabilitation programs but had not been 
able to sustain any type of meaningful life for very long.  
He had been sober for about 3 months.  The address listed on 
the examination report was that of a men's shelter located in 
Pittsburgh.  He was taking Mellaril, Lithium, and Celexa.  
His history and current clinical picture were clearly 
consistent with an ongoing and active psychotic disorder.  He 
had never had any sustained type of work experience due to 
alcohol-related incidents and difficulties.  

On mental status examination the veteran's thought processes 
were disjointed and paranoia was rampant thoughout his 
conversation, indicating that his psychotic disorder was 
still very active, even though his behavior was not currently 
disrupted.  His psychosis, under the influence of alcohol, 
wound certainly make for aggressive and ill-considered 
impulses which were consistent with his lifestyle of having 
been arrested multiple times and having been in jail on 
numerous occasions.  There was a psychotic disarray to his 
concentration and attention.  The diagnosis was a 
schizoaffective disorder in very slight remission, and a 
history of alcohol dependence in only short-term remission.  
It was concluded that "[g]iven no evidence to the contrary, 
he is considered competent to manage his funds."  

On VA psychiatric examination in January 2001 (by the 
psychologist that conducted the October 2000 VA examination), 
the veteran was reportedly very angry that his fiduciary, an 
attorney, was withholding money for "burial" expenses and 
also for fees, in the amount of $50.00, and would then 
forwarded the rest to the veteran.  Effectively, this gave 
the veteran control over the bulk of his money and thus 
raised the question of the logic of his having a fiduciary at 
all since he had no recent history of misusing his funds.  He 
stated that his Social Security Administration disability 
(SSD) benefit of some $790.00 monthly was sent directly to 
him and he used most of that money to pay his rent.  He was 
paying all of his own bills and had no input or assistance 
from anyone in this regard.  He was living at the same men's 
shelter in Pittsburgh as noted in the October 2000 VA 
psychiatric examination.  He was last seen for a medication 
evaluation in November, at which time he had been sober for 4 
1/2 months, but he stated that he would sneak in a bottle of 
wine into the shelter on a monthly basis.  He was taking 
Mellaril, Lithium, and Celexa.  He felt that now that he had 
a place to live that he was not under a lot of stress and he 
had cut back on his medication without supervision.  He 
continued to be obsessed about a left knee injury in an 
almost delusional manner.  The combination of his alcohol 
dependence and psychotic disorder had gotten him into trouble 
with the law in the past, and his paranoia and depression 
were a part of this.  He had no work history to speak of and 
was estranged from his family.  

On mental status examination it was noted that the veteran 
continued to be delusional and overtly psychotic in his 
cognitive sense, although his behavior pattern had been 
stable for many months due to the structured environment of 
the shelter in which he lived, his medication, and his 
abstinence from alcohol.  However, he continued to use 
alcohol to some extent.  He spoke of his finances in a 
logical and organized manner and with good judgment in terms 
of needing a power of attorney.  He remained delusional and 
paranoid.  The pertinent diagnoses were a chronic 
schizoaffective disorder in partial remission and alcohol 
dependence in only partial remission.  

In summary, it was concluded that even though the veteran 
exhibited chronic schizophrenia, he appeared to remain 
logical, organized, and relevant in his conversation and 
understanding of his finances and expenses.  However, he 
remained delusional and had resumed alcohol consumption 
which, together with his psychosis, had in the past resulted 
in decompensation.  While he was currently able to talk about 
his finances and money in a clear and logical way, his 
continuing abuse of alcohol at the shelter could result in 
decompensation and a need for hospitalization.  It was 
recommended that he be continued to be held incompetent for 
VA purposes as to managing his funds but that a new payee be 
selected to provide more direct supervision.  

During the February 2002 hearing before the undersigned, the 
veteran testified that he had resided at the men's shelter 
for 11/2 years and that if caught using alcohol at the shelter, 
he would be summarily asked to leave (page 2).  He used most 
of his SSA monthly funds to pay his rent at the shelter and 
used the remainder, together with the VA funds sent to him by 
his fiduciary, to buy his as he saw fit (page 4).  He 
testified that he planned the use of this extra cash (page 
5). Also, after buying personal necessities, he and friends 
would drink a few beers outside of the shelter and then 
return (page 6).  He could not remember the name of his 
fiduciary who would withhold $98.00 and then give the veteran 
checks of $100.00 twice a month, thus retaining about a third 
of the veteran's VA funds (page 6).  His only psychiatric 
treatment was at VA and this consisted only of seeing a VA 
physician about once every 2 months for medication evaluation 
(pages 8 and 9).  When asked if he was saving money, he 
responded that he was thinking of sending his granddaughter a 
savings bond (page 10).  He no longer brought alcohol into 
the shelter but, rather, had a few drinks with his friends 
outside the shelter (page 11).  He testified that prior to 
the hearing, he had taken a "double shot" of Thorazine 
(page 12) and had thought that his testimony was to address 
his claims for service connection for disorders of his legs 
and back (page 13).  

Analysis

In the present case, there is evidence both for and against 
the veteran's request that he be deemed competent for 
purposes of handling his VA benefits. However, the Board 
finds the preponderance of the evidence to be compelling that 
the veteran should be deemed competent. 

The veteran has testified that he pays all of his own bills, 
and it is clear that these bills consist of a monthly rent or 
fee for staying at the shelter at which he resides, and for 
his personal care necessities.  He otherwise does not have 
any significant financial obligations requiring any 
significant degree of competence.  However, he is in receipt 
of a sizable SSD check each month, and uses the bulk of that 
to pay his rooming fees.  He does not have a fiduciary to 
handle the SSD funds.  

There is no specific evidence at this time that the veteran 
has, in the past few years, been a spendthrift or otherwise 
spent money inappropriately and it was opined that he was 
competent at the time of the October 2000 VA psychiatric 
examination.  When subsequently examined by the same examiner 
later, in January 2001, for the specific purpose of 
determining whether he was competent, it was recommended at 
that time that there not be a determination that he was 
competent.  The reasoning expressed at that time was that his 
psychosis remains active, although in some remission, and 
coupled with his abuse of alcohol (which is not as extensive 
as it was in the past) could lead to decompensation.  In the 
opinion of the undersigned, this is speculation on the part 
of the examiner.  It would be to the veteran's detriment to 
continue to find him incompetent based on the mere 
possibility that he might one day become incompetent.  While 
his lack of knowledge concerning financial matters is 
distressing, the same could be said for many Americans who 
find themselves in monetary ruin due to poor financial 
choices.  However, this does not necessarily lead to the 
conclusion that those Americans are incompetent.  
Furthermore, his monthly finances are simple and do not 
require the expertise of a financial wizard.

While consideration has been given to the final conclusion of 
the VA psychiatric examiner in January 2001, it is also noted 
that the psychologist found the veteran to be "logical, 
organized and relevant in his conversation and understanding 
of his finances and his expenses."  The fear of the examiner 
was that the veteran could decompensate if he continued to 
abuse alcohol.  That has not been demonstrated in the recent 
past.  Absent medical evidence that is clear and convincing, 
and that leaves no doubt as to incompetency, the Board 
concludes that the evidence favors a finding of competency 
for VA purposes.  


ORDER

Restoration of competency status for VA benefit purposes is 
allowed.  



_______________________________
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

